DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        VICTOR ARVELO, JR.,
                             Appellant,

                                     v.

                      CITY OF RIVIERA BEACH,
                              Appellee.

                              No. 4D17-1599

                              [March 22, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas H. Barkdull, III, Judge; L.T. Case No.
2016CA004342XXXXMB.

  Brett Rogers and Keith E. Hope of Lawrence J. Bohannon, P.A., Fort
Lauderdale, for appellant.

  Benjamin L. Bedard and Stephanie W. Kaufer of Roberts, Reynolds,
Bedard & Tuzzio, PLLC, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER, JJ., and ROBERTS, KATHLEEN, Associate Judge, concur.


                          *          *           *

   Not final until disposition of timely filed motion for rehearing.